Name: 90/161/EEC: Commission Decision of 30 March 1990 concerning certain protection measures relating to classical swine fever in Belgium
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1990-04-05

 Avis juridique important|31990D016190/161/EEC: Commission Decision of 30 March 1990 concerning certain protection measures relating to classical swine fever in Belgium Official Journal L 090 , 05/04/1990 P. 0026 - 0028*****COMMISSION DECISION of 30 March 1990 concerning certain protection measures relating to classical swine fever in Belgium (90/161/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), as last amended by Directive 89/662/EEC (2), and in particular Article 9 thereof, Having regard to Council Directive 72/461/EEC of 12 December 1972 on health problems affecting intra-Community trade in fresh meat (3), as last amended by Directive 89/662/EEC, and in particular Article 8 thereof, Having regard to Council Directive 80/215/EEC of 22 January 1980 on health problems affecting intra-Community trade in meat products (4), as last amended by Directive 89/662/EEC, and in particular Article 7 thereof, Whereas several outbreaks of classical swine fever have occurred in parts of Belgium with a high density of pigs; Whereas these outbreaks are liable to endanger the herds of other Member States, in view of the trade in live pigs, fresh pigmeat and certain meat-based pork products; Whereas, since it is possible to identify a geographically limited area which presents a particular risk, the restrictions on trade could be applied on a regional basis; Whereas the Belgian authorities have taken legal measures to prevent the spread of the disease and the adoption of these legal measures guarantees the efficacity of the implementation of this Decision; Whereas it is necessary in this situation that the Commission continues to be informed about the intention of the Belgian authorities with a view to a reexamination of the dispositions contained in this Decision; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 1. As of 25 March 1990, the Kingdom of Belgium shall not send to other Member States: - live pigs, fresh pigmeat and pigmeat products obtained from pigs slaughtered after 25 March 1990, coming from those parts of their territory described in Annex I, - fresh pigmeat and pigmeat products obtained from pigs slaughtered after 1 February 1990, coming from parts of their territory described in Annex II. 2. The restrictions described in paragraph 1 shall not apply to meat products which have undergone one of the treatments laid down in Article 4 (1) of Directive 80/215/EEC. Article 2 1. The health certificate provided for in Directive 64/432/EEC accompanying pigs sent from Belgium must be completed by the following: 'Animals in accordance with Commission Decision 90/161/EEC of 30 March 1990 concerning certain protection measures relating to classical swine fever in Belgium'. 2. The health certificate provided for in Council Directive 64/433/EEC of 26 June 1964, on health problems affecting intra-Community trade in fresh meat (1), as last amended by Directive 89/662/EEC, accompanying pigmeat sent from Belgium must be completed by the following: 'Meat in accordance with Commission Decision 90/161/EEC of 30 March 1990 concerning certain protection measures relating to classical swine fever in Belgium'. 3. The health certificate provided for in Directive 77/99/EEC of 21 December 1976 on animal health problems affecting intra-Community trade in meat products (2), as last amended by Directive 89/662/EEC, accompanying meat products sent from Belgium must be completed by the following: 'Products in accordance with Commission Decision 90/161/EEC of 30 March 1990 concerning certain protection measures relating to classical swine fever in Belgium'. Article 3 The Member States shall amend the measures which they apply to trade so as to bring them into compliance with this Decision. They shall immediately inform the Commission thereof. Article 4 The Commission will follow developments in the situation and may amend this decision in the light of such developments. The Commission shall review this decision by 17 April 1990 at the latest in order to decide whether the measures should be continued or amended. Article 5 This Decision is addressed to the Member States. Done at Brussels, 30 March 1990. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No 121, 29. 7. 1964, p. 1977/64. (2) OJ No L 395, 30. 12. 1989, p. 13. (3) OJ No L 302, 31. 12. 1972, p. 24. (4) OJ No L 47, 21. 2. 1980, p. 4. (1) OJ No 121, 29. 7. 1964, p. 2012/64. (2) OJ No L 26, 31. 1. 1977, p. 85. ANNEX I All parts of the territory of Belgium situated west and north of a line formed by: - the river Scheide from the Dutch border to the town Dendermonde, - the river Dender from Dendermonde to the town Geraardsbergen, - the national road No N 493 from Geraardsbergen to the Village of Brakel, - the national road No N 48 from Brakel to the town of Ronse, - the national road No N 36 from Ronse to the bridge over the river Scheide, - the river Scheide in direction Southwest to the point where it joins the canal van Spiere, - the canal van Spiere in direction west to the French border. ANNEX II All parts of the territory of Belgium situated inside the line formed by: - the motorway A 17 from the bridge over the canal of 'Roeselare' to Brugge, - the highway N 31 from the A 17 to the bridge over the canal 'Gent-Brugge-Oostende', - this canal via the 'Vlotkom and the Handelskom' to the canal 'Brugge to Sluis', - the canal of 'Brugge to Sluis' from Brugge to the Dutch-Belgian border, - the Dutch-Belgian border to the canal 'Gent-Terneuzen', - the canal 'Gent-Terneuzen' from the border to the 'Ringvaart' in Gent, - the 'Ringvaart' from the canal 'Gent-Terneuzen' to the bridge of the motorway E 17, - the motorway E 17 from Gent to exit No 6, - the national route N 459 from the E 17 to the bridge over the river 'Lys', - the river 'Lys' from the bridge of the N 459 to the connection with the canal from Roeselare to Ooigem, - the canal from Roeselare to Ooigem to the A 17.